Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 1 of 16 PageID 462




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


 RODRECIUS ANTONIO HAMILTON,

               Plaintiff,                              CASE NO.: 8:18-cv-885-T-02TGW

 v.

 OFFICER JEREMY WILLIAMS, OFFICER
 JUSTIN KING, AND OFFICER JOEL
 MAILLY.

               Defendants.
                                               /


        NOTICE OF FILING STATEMENT OF UNDISPUTED MATERIAL FACTS
      IN SUPPORT OF DEFENDANTS' MOTION FOR SUMMARY JUDGMENT AND
      DEFENDANTS' RESPONSE TO PLAINTIFF'S FIRST MOTION FOR SUMMARY
                               JUDGMENT

        Defendants, by and through their undersigned counsel hereby give notice of filing the

 Statement of Undisputed Material Facts in Support of Defendants' Motion For Summary

Judgment and Defendants' Response to Plaintiff's First Motion for Summary Judgment in the

above referenced action.

        Defendants' Statement of Undisputed Material Facts was mailed to Plaintiff on May 21,

2020 as shown in the letter attached hereto as Exhibit A. The Statement of Undisputed Material

Facts did not contain the references to the affidavits because at that time Defendants' counsel

was not in possession of all signed affidavits, but the substance of the Statement has not changed.

To date, however, Plaintiff has not responded in any manner to Defendants' counsel's letter

regarding the Statement of Undisputed Material Facts or the Statement of Undisputed Material

Facts itself. Plaintiff did not submit a Statement of Undisputed Material Facts with his First



                                                   1
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 2 of 16 PageID 463



 Motion for Summary Judgment. Defendants therefore rely upon their Statement of Undisputed

 Material Facts both in support of their Motion for Summary Judgment and in response to

 Plaintiff's First Motion for Summary Judgment.


                                   CERTIFICATE OF SERVICE

          This is to certify that a true and correct copy of the foregoing was served by U.S. Mail to

 Plaintiff, Rodrecius Antonio Hamilton, ID Number 365067, Hamilton Correctional Institution-

 Annex, 11419 S.W. County Road, #249, Jasper, Florida 32052-1360 on this 22nd day of June,

 2020.

                                               /s/ Kristie Hatcher-Bolin
                                               MARK N. MILLER, ESQUIRE
                                               Florida Bar No. 239216
                                               mark.miller@gray-robinson.com
                                               karen.pollard@gray-robinson.com
                                               KRISTIE HATCHER-BOLIN, ESQUIRE
                                               Florida Bar No. 521388
                                               kristie.hatcher-bolin@gray-robinson.com
                                               linda.august@gray-robinson.com
                                               Post Office Box 3
                                               Lakeland, Florida 33802-0003
                                               Telephone: (863) 284-2251
                                               Facsimile: (863) 683-7462
                                               - and -
                                               CRAIG F. NOVICK, ESQUIRE
                                               Florida Bar No.: 0026656
                                               Suite 1400, 301 East Pine Street
                                               Post Office Box 3068
                                               Orlando, Florida 32802-3068
                                               Telephone: 407-843-8880
                                               Facsimile: 407-244-5690
                                               Craig.Novick@gray-robinson.com
                                               Chantal.Mccoy@gray-robinson.com
                                               Attorneys for Defendants

/4120287/1 19#41393069 v I




2
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 3 of 16 PageID 464



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION


 RODRECIUS ANTONIO HAMILTON,

                Plaintiff,                          CASE NO.: 8:18-cv-885-T-02TGW

 v.

 OFFICER JEREMY WILLIAMS, OFFICER
 JUSTIN KING, AND OFFICER JOEL
 MAILLY.

                Defendants.


         STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF
      DEFENDANTS' MOTION FOR SUMMARY JUDGMENT AND DEFENDANTS'
      RESPONSE TO PLAINTIFF'S FIRST MOTION FOR SUMMARY JUDGMENT

        Defendants Jeremy Williams, Justin King, and Joel Mailly, by and through their

 undersigned attorneys, submit the following Statement of Undisputed Material Facts in Support

 of their Motion for Summary Judgment and in support of their Response to Plaintiff's First

 Motion for Summary Judgment:


        1.      On April 19, 2016, Officer Joel Mailly was working as a station duty officer for

 the City of Lakeland and was working at the Lakeland Police Department. On that day, Officer

 Mailly made contact with David Rogers, who reported a battery that occurred on the prior day,

 April 18, 2016. (Mailly Aff. 11'3).

        2.      Mr. Rogers reported to Officer Mailly that on April 18, 2016, he accompanied a

 friend to 3104 Florida Avenue North, Lakeland, Florida 33805, where Rodrecius Hamilton was

 living at the time. (Mailly Aff. p4).

        3.      Mr. Rogers reported to Officer Mailly that while he was at the residence at 3104

                                                1
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 4 of 16 PageID 465



 Florida Avenue North, he had an argument with Mr. Hamilton, that Mr. Hamilton placed him in

 a headlock, and that Mr. Hamilton repeatedly struck him in the face with a closed fist. (Mailly

 Aff. T5).

         4.       During Mr. Rogers's visit to the Lakeland Police Department on April 19, 2016,

 Officer Mailly observed swelling and redness around Mr. Roger's right eye, which was almost

 swollen shut, and that both of Mr. Rogers's eyes were bloodshot. (Mailly Aff. Jr6).

         5.       Mr. Rogers completed a sworn written statement in reference to the incident.

 (Mailly Aff. 11'7).

         6.       Officer Harvey arrived at the Lakeland Police Department and took photographs

 of Mr. Rogers' face and Officer Mailly placed the photos into evidence. (Mailly Aff. p8).

         7.       Officer Mailly was not present when Mr. Hamilton was apprehended by Lakeland

 Police Officers Jeremy Williams and Justin King on April 19, 2016. (Mailly Aff. T10; Williams

 Aff. 11'15; King If14).

         8.       On April 19, 2016, Officer Jeremy Williams was working as a police officer for

 the City of Lakeland with his K-9 partner, Hyde. (Williams Aff. 1r3).

         9.        On April 19, 2016, Officer Justin King was also working as a police officer for

the City of Lakeland. (King Aff. 1r3).

         10.      Officer Williams and Officer King were asked to respond to 3104 Florida Avenue

North, Lakeland, Florida 33805 to assist in locating Rodrecius A. Hamilton, the suspect in the

battery reported by David Rogers. (Williams Aff. Jr3; King Aff.T3).

         11.      Prior to approaching the residence at 3104 Florida Avenue North, Lakeland,

Florida 33805, Officer King conducted a search of Mr. Hamilton in DAVID to familiarize

himself with Mr. Hamilton's appearance. (King Aff.    1r4).

                                                  2
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 5 of 16 PageID 466



         12.     Before Officer Williams responded to the incident scene, he reviewed Mr.

 Hamilton's criminal history and from that review understood that Mr. Hamilton had prior

 convictions for battery and other charges involving violence. He also searched the NCIC/FCIC

 (National Crime Information Center/Florida Crime Information Center) databases, which

 identified Mr. Hamilton as a violent offender and "possibly armed and dangerous." (Williams

 Aff. T3).

         13.     Based on Mr. Hamilton's prior criminal history, including prior convictions on

 battery charges, it was Officer Williams's understanding that the battery being investigated

 would be charged as a third degree felony battery based on Mr. Hamilton's prior battery

 convictions. (Williams Aff. jr4).

         14.     Officer Williams was also involved with Officer Joel Mailly and the Winter

 Haven Police Department previously in arresting Mr. Hamilton for sexual battery charges.

 During that prior arrest for sexual battery, he was made aware of Mr. Hamilton's criminal

 history. (Williams Aff. 11'5).

         15.     When the officers approached the residence, they were wearing their department-

 issued police uniforms. (Williams Aff. ir6).

         16.     When Officer Williams approached the residence, he noticed several dog kennels

and barking dogs at the rear of the residence. (Williams Aff. p6).

         17.     As he approached the residence, Officer Williams also saw the suspect, Rodrecius

A. Hamilton, open the door, walk outside, and look toward the dog kennels. (Williams Aff. 1116).

         18.     Officer King also observed a man matching Mr. Hamilton's description exit what

Officer King believed to be the front door of the residence. (King Aff. 11'5).

         19.     Officer Williams yelled at Mr. Hamilton to stop and to come towards him. At



                                                  3
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 6 of 16 PageID 467



 that time, Officer Williams estimated Mr. Hamilton was approximately 20 feet away from him.

 (Williams Aff. Jr6).

         20.       Officer Williams observed Mr. Hamilton stop and look towards him and the other

 two officers with him. (Williams Aff. Jr6).

             21.   After Officer Williams announced himself as a police officer, he saw Mr.

 Hamilton turn and run back inside the residence. (Williams Affjp).

         22.       Officer King also observed Mr. Hamilton make eye contact with the officers

 present and then flee into the residence. Officer King then ran to what he believed to be the rear

 of the residence to ensure Mr. Hamilton did not attempt to flee through a back door. (King Aff.

11'6).

         23.       Officer Williams ran after Mr. Hamilton. (Williams Aff.   fn.
         24.       As Officer Williams reached the door and proceeded after Mr. Hamilton, the door

was pushed back on Officer Williams so Officer Williams kicked the door and it came open.

(Williams Aff. Jr7).

         25.       Officer Williams saw Mr. Hamilton inside and told him to stop and come to the

officer. Officer Williams warned that he would release the dog if Mr. Hamilton did not stop and

come to him, but Officer Williams observed Mr. Hamilton move back towards a hallway.

Officer Williams did not observe any indication that Mr. Hamilton was surrendering. (Williams

Aff. Jr8).

         26.       Officer Williams observed Mr. Hamilton continue down the hallway, and Officer

Williams believed Mr. Hamilton was stalling for time so he could determine how to escape.

(Williams Aff.     1r9).
         27.       Officer Williams had not searched or secured Mr. Hamilton, and Officer Williams



                                                   4
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 7 of 16 PageID 468



 had not searched the house, so he did not know if there were weapons Mr. Hamilton could

 access. (Williams Aff. p10).

          28.   Officer Williams also considered Mr. Hamilton's criminal history, including

 convictions for crimes involving violence, and Officer Williams felt it was imperative that he

 take Mr. Hamilton into custody before he was able to get into another part of the house and

 possibly secure a weapon, so he released K-9 Hyde to apprehend Mr. Hamilton. (Williams Aff.

   0).

          29.   K-9 Hyde caught Mr. Hamilton in the hallway leading to rooms deeper in the

 home. Mr. Hamilton went to the hallway floor as K-9 Hyde grabbed his left leg. (Williams Aff.

11111).

          30.   Officer Williams observed Mr. Hamilton grab K-9 Hyde by the head to attempt to

push the dog away, and Officer Williams did not believe Mr. Hamilton was surrendering or

complying with his commands.          Officer Williams observed that Mr. Hamilton was not

complying with the officer's commands to Mr. Hamilton to lie on his stomach with his hands

behind his back. (Williams Aff. '12-13).

          31.   After additional officers arrived, Officer King returned to what he believed to be

the front door, which Officer King observed to be open, and he saw Officer Williams and his K-

9 partner apprehending Mr. Hamilton in a narrow hallway near the front door of the residence.

(King Aff. 'r7-8).

          32.   While the dog was holding the bite on Mr. Hamilton's leg, Officer Williams

physically placed Mr. Hamilton on his stomach, moved his arms to a position behind his back

and handcuffed him.      He then removed K-9 Hyde by taking physical control of him and

commanding him to release the bite and K-9 Hyde responded upon command and released Mr.



                                                5
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 8 of 16 PageID 469



 Hamilton's leg. (Williams Aff. 11'12-13).

        33.     Officer King then transported Mr. Hamilton to Lakeland Regional Medical Center

 for medical treatment for the dog bite. (King Aff. 11'9).

        34.     On the drive to Lakeland Regional Medical Center, Mr. Hamilton initially told

 Officer King he was not aware that police officers were approaching the residence and that he

 fled after seeing several people approaching. (King Aff. J10).

        35.     Officer King was present when Sergeant Parker read Mr. Hamilton his Miranda

 rights at Lakeland Regional Medical Center. (King Aff.      1).
        36.     After Mr. Hamilton was read his Miranda rights, Sergeant Parker interviewed Mr.

 Hamilton. (King Aff. i11).

        37.     During Sergeant Parker's interview with Mr. Hamilton at Lakeland Regional

 Medical Center, Mr. Hamilton admitted he was aware police officers were approaching him

 while he was outside the residence and that he fled into the residence. (King Aff. i11).

        38.     After Mr. Hamilton was medically cleared, Officer King transported him to Polk

 County Jail and transferred him to intake staff without incident. (King Aff. i12).

        39.     On April 19, 2016, Officers Williams and King did not have an arrest warrant for

 Mr. Hamilton. (Plaintiff's Second Amended Complaint; Affidavits of King and Williams).

                                  CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing was served by U.S. Mail to

Plaintiff, Rodrecius Antonio Hamilton, ID Number 365067, Hamilton Correctional Institution-

Annex, 11419 S.W. County Road, #249, Jasper, Florida 32052-1360 on this 22d day of June,

2020.

                                                /s/ Kristie Hatcher-Bolin
                                                MARK N. MILLER, ESQUIRE

                                                   6
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 9 of 16 PageID 470



                                    Florida Bar No. 239216
                                    mark.miller@gray-robinson.com
                                    karen.pollard@gray-robinson.com
                                    KRISTIE HATCHER-BOLIN, ESQUIRE
                                    Florida Bar No. 521388
                                    kristie.hatcher-bolin@gray-robinson.com
                                    linda.august@gray-robinson.com
                                    Post Office Box 3
                                    Lakeland, Florida 33802-0003
                                    Telephone: (863) 284-2251
                                    Facsimile: (863) 683-7462
                                    - and -
                                    CRAIG F. NOVICK, ESQUIRE
                                    Florida Bar No.: 0026656
                                    Suite 1400, 301 East Pine Street
                                    Post Office Box 3068
                                    Orlando, Florida 32802-3068
                                    Telephone: 407-843-8880
                                    Facsimile: 407-244-5690
                                    Craig.Novick@gray-robinson.com
                                    Chantal.Mccoy@gray-robinson.com
                                    Attorneys for Defendants




                                      7
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 10 of 16 PageID 471

                                                                                     ONE LAKE MORTON DRIVE
                                                                                                               BOCA RATON
GRAY ROBI\ SON                                                                POST OFFICE Box 3 (33802-0003)
                                                                                     LAKELAND, FLORIDA 33801   FORT LAUDERDALE
                            ATTORNEYS AT LAW                                                TEL 863-284-2200   FORT MYERS
                                                                                            FAX 863-688-0310
                                                                                                               GAINESVILLE
                                                                                                               JACKSONVILLE
               Kristie Hatcher-Bolin                                                                           KEY WEST
The Florida Bar Board Certified in Appellate Practice                                                          LAKELAND
                      863-284-2251                                                                             MELBOURNE
    KRISTIE.HATCHER-BOLINAGRAY-ROBINSON,COM                                                                    MIAMI
                                                                                                               NAPLES
                                                        May 21, 2020                                           ORLANDO
                                                                                                               TALLAHASSEE
                                                                                                               TAMPA
     Rodrecius Antonio Hamilton 365067                                                                         WASHINGTON, DC
     Hamilton Correctional Institution-Annex                                                                   WEST PALM BEACH
     1 1419 S.W. County Road #249
     Jasper, Florida 32052-3735


               Re:        Rodrecius Antonio Hamilton v. Officer Jeremy Williams, et al.
                          Client-Matter No. 4120287-119

     Dear Mr. Hamilton:

            Enclosed please find a draft of Defendants' proposed Statement of Undisputed Facts for purposes
    of Defendants' Motion for Summary Judgment, which statement is based on the police reports previously
    produced to you. While we are still working on the statement, we are providing this to you in advance
    pursuant to Judge Jung's procedures for Motions for Summary Judgment. We are required to confer and
    attempt to narrow down the issues in the Statement of Undisputed Facts.

              Please let us know if you object to the proposed Statement of Undisputed Facts, and if you do,
     please let us know specifically which paragraphs you object to no later than May 29, 2020.

            Furthermore, we are seeking a short, 10-day extension of the summary judgment deadline from
    June 1, 2020 to June 10, 2020. Please advise if you object to that short extension of time no later than
    May 29, 2020.

               Thank you for your attention to this matter.



                                                                 Sincerely,
                                                                       qateirot-6i
                                                                 Signed in absence to avoid delay

                                                                 Kristie Hatcher-Bolin


    KHB/la
    Enclosure
    cc:    City of Lakeland
    /4120287/1 1 9#4I 100277 v I
                                                                                                   EXHIBIT



                                                 www.gray-robinson.com
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 11 of 16 PageID 472




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION


   RODRECIUS ANTONIO HAMILTON,

                   Plaintiff,                          CASE NO.: 8:18-cv-885-T-02TGW



   OFFICER JEREMY WILLIAMS, OFFICER
   JUSTIN KING, AND OFFICER JOEL
   MAILLY.

                   Defendants.


                     STATEMENT OF UNDISPUTED FACTS IN SUPPORT OF
                      DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

           Defendants Jeremy Williams, Justin King, and Joel Mailly, by and through their

   undersigned attorneys, submit the following Statement of Undisputed Facts in Support of their

   Motion for Summary Judgment:


           1.      On April 19, 2016, Officer Joel Mailly was working as a station duty officer for

   the City of Lakeland and was working at the Lakeland Police Department. On that day, Officer.

   Mailly made contact with David Rogers, who reported a battery that occurred on the prior day,

   April 18, 2016.

           2.      Mr. Rogers reported to Officer Mailly that on April 18, 2016, he accompanied a

   friend to 3104 Florida Avenue North, Lakeland, Florida 33805, where Rodrecius Hamilton was

   living at the time.

           3.      Mr. Rogers reported to Officer Mailly that while he was at the residence at 3104

   Florida Avenue North, he had an argument with Mr. Hamilton, that Mr. Hamilton placed him in



                                                   1
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 12 of 16 PageID 473




   a headlock, and that Mr. Hamilton repeatedly struck him in the face with a closed fist.

          4.      During Mr. Rogers's visit to the Lakeland Police Department on April 19, 2016,

   Officer Mailly observed swelling and redness around Mr. Roger's right eye, which was almost

   swollen shut, and that both of Mr. Rogers's eyes were bloodshot.

          5.      Mr. Rogers completed a sworn written statement in reference to the incident.

          6.      Officer Harvey arrived at the Lakeland Police Department and took photographs

   of Mr. Rogers' face and Officer Mailly placed the photos into evidence.

          7.      Officer Mailly was not present when Mr. Hamilton was apprehended by Lakeland

   Police Officers Jeremy Williams and Justin King on April 19, 2016.

          8.     On April 19, 2016, Officer Jeremy Williams was working as a police officer for

   the City of Lakeland with his K-9 partner, Hyde.

          9.       On April 19, 2016, Officer Justin King was also working as a police officer for

  the City of Lakeland.

          10.    Officer Williams and Officer King were asked to respond to 3104 Florida Avenue

  North, Lakeland, Florida 33805 to assist in locating Rodrecius A. Hamilton, the suspect in the

  battery reported by David Rogers.

          11.    Prior to approaching the residence at 3104 Florida Avenue North, Lakeland,

  Florida 33805, Officer King conducted a search of Mr. Hamilton in DAVID to familiarize

  himself with Mr. Hamilton's appearance.

          12.    Before Officer Williams responded to the incident scene, he reviewed Mr.

  Hamilton's criminal history and from that review understood that Mr. Hamilton had prior

  convictions for battery and other charges involving violence. He also searched the NCIC/FCIC

  (National Crime Information Center/Florida Crime Information Center) databases, which



                                                  2
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 13 of 16 PageID 474




   identified Mr. Hamilton as a violent offender and "possibly armed and dangerous."

              13.   Based on Mr, Hamilton's prior criminal history, including prior convictions on

   battery charges, it was Officer Williams's understanding that the battery being investigated

   would be charged as a third degree felony battery based on Mr. Hamilton's prior battery

   convictions.

              14.   Officer Williams was also involved with Officer Joel Mailly and the Winter

   Haven Police Department previously in arresting Mr. Hamilton for sexual battery charges.

   During that prior arrest for sexual battery, he was made aware of Mr. Hamilton's criminal

   history.

              15.   When the officers approached the residence, they were wearing their department-

   issued police uniforms.

          16.       When Officer Williams approached the residence, he noticed several dog kennels

   and barking dogs at the rear of the residence.

          17.       As he approached the residence, Officer Williams also saw the suspect, Rodrecius

   A, Hamilton, open the door, walk outside, and look toward the dog kennels.

          18.       Officer King also observed a man matching Mr. Hamilton's description exit what

   Officer King believed to be the front door of the residence.

          19.       Officer Williams yelled at Mr. Hamilton to stop and to come towards him. At

  that time, Officer Williams estimated Mr. Hamilton was approximately 20 feet away from him.

          20.       Officer Williams observed Mr, Hamilton stop and look towards him and the other

  two officers with him.

              21,   After Officer Williams announced himself as a police officer, he saw Mr.

  I Iamilton turn and run back inside the residence.



                                                    3
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 14 of 16 PageID 475




            22.   Officer King also observed Mr. Hamilton make eye contact with the officers

   present and then flee into the residence. Officer King then ran to what he believed to be the rear

   of the residence to ensure Mr. Hamilton did not attempt to flee through a back door.

            23.   Officer Williams ran after Mr. Hamilton.

            24.   As Officer Williams reached the door and proceeded after Mr. Hamilton, the door

   was pushed back on Officer Williams so Officer Williams kicked the door and it came open.

            25.   Officer Williams saw Mr. Hamilton inside and told him to stop and come to the

   officer. Officer Williams warned that he would release the dog if Mr. Hamilton did not stop and

   come to him, but Officer Williams observed Mr. Hamilton move back towards a hallway.

   Officer Williams did not observe any indication that Mr. Hamilton was surrendering.

            26.   Officer Williams observed Mr. Hamilton continue down the hallway, and Officer

   Williams believed Mr. Hamilton was stalling for time so he could determine how to escape.

            27.   Officer Williams had not searched or secured Mr. Hamilton, and Officer Williams

   had not searched the house, so he did not know if there were weapons Mr. Hamilton could

  access.

            28.   Officer Williams also considered Mr. Hamilton's criminal history, including

  convictions for crimes involving violence, and Officer Williams felt it was imperative that he

  take Mr. Hamilton into custody before he was able to get into another part of the house and

  possibly secure a weapon, so he released K-9 Hyde to apprehend Mr. Hamilton.

            29.   K-9 Hyde caught Mr. Hamilton in the hallway leading to rooms deeper in the

  home. Mr. Hamilton went to the hallway floor as K-9 Hyde grabbed his left leg.

            30.   Officer Williams observed Mr. Hamilton grab K-9 Hyde by the head to attempt to

  push the dog away, and Officer Williams did not believe Mr. Hamilton was surrendering or



                                                   4
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 15 of 16 PageID 476




   complying with his commands.          Officer Williams observed that Mr. Hamilton was not

   complying with the officer's commands to Mr. Hamilton to lie on his stomach with his hands

   behind his back.

          31.     After additional officers arrived, Officer King returned to what he believed to be

   the front door, which Officer King observed to be open, and he saw Officer Williams and his K-

   9 partner apprehending Mr. Hamilton in a narrow hallway near the front door of the residence.

          32.     While the dog was holding the bite on Mr. Hamilton's leg, Officer Williams

   physically placed Mr. Hamilton on his stomach, moved his arms to a position behind his back

   and handcuffed him.     He then removed K-9 Hyde by taking physical control of him and

   commanding him to release the bite and K-9 Hyde responded upon command and released Mr.

  Hamilton's leg.

          33.    Officer King then transported Mr. Hamilton to Lakeland Regional Medical Center

  for medical treatment for the dog bite.

          34.    On the drive to Lakeland Regional Medical Center, Mr. Hamilton initially told

  Officer King he was not aware that police officers were approaching the residence and that he

  fled after seeing several people approaching.

         35.     Officer King was present when Sergeant Parker read Mr. Hamilton his Miranda

  rights at Lakeland Regional Medical Center.

         36.     After Mr. Hamilton was read his Miranda rights, Sergeant Parker interviewed Mr.

  Hamilton.

         37.     During Sergeant Parker's interview with Mr. Hamilton at Lakeland Regional

  Medical Center, Mr. Hamilton admitted he was aware police officers were approaching him

  while he was outside the residence and that he fled into the residence.



                                                   5
Case 8:18-cv-00885-WFJ-TGW Document 66 Filed 06/22/20 Page 16 of 16 PageID 477




           38.     After Mr. Hamilton was medically cleared, Officer King transported him to Polk

   County Jail and transferred him to intake staff without incident.

           39.     On April 19, 2016, Officers Williams and King did not have an arrest warrant for

   Mr. Hamilton.

                                    CERTIFICATE OF SERVICE

           This is to certify that a true and correct copy of the foregoing was served by U.S. Mail to

   Plaintiff, Rodrecius Antonio Hamilton, ID Number 365067, Hamilton Correctional Institution-

   Annex, 11419 S.W. County Road, #249, Jasper, Florida 320521 360 on this               day of May,

   2020.

                                                /s/ Kristie Hatcher-Bolin
                                                MARK N. MILLER, ESQUIRE
                                                Florida Bar No. 239216
                                                mark.miller@gray-robinson.com
                                                karen.pollard@gray-robinson.com
                                                KRISTIE HATCHER-BOLIN, ESQUIRE
                                                Florida Bar No. 521388
                                                kristie.hatcher-bolin@gray-robinson.com
                                                linda,august@gray-robinson.com
                                                Post Office Box 3
                                                Lakeland, Florida 33802-0003
                                                Telephone: (863) 284-2251
                                                Facsimile: (863) 683-7462
                                                - and -
                                                CRAIG F. NOVICK, ESQUIRE
                                                Florida Bar No.: 0026656
                                                Suite 1400, 301 East Pine Street
                                                Post Office Box 3068
                                                Orlando, Florida 32802-3068
                                                Telephone: 407-843-8880
                                                Facsimile: 407-244-5690
                                                Craig.Novick@gray-robinson.com
                                                Chantal.Mccoy@gray-robinson.com
                                                Attorneys for Defendants




                                                    6
